Citation Nr: 0121140	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  00-16 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to VA burial allowance benefits.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to October 
1945.  He died in November 1999; the appellant is his widow.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 determination by the 
Newark, New Jersey RO.  The Board notes that the appellant 
was scheduled for a hearing before the Board at the RO in 
July 2001; however, she failed to report to the hearing.


FINDINGS OF FACT

1.  The veteran served on active duty from July 1941 to 
October 1945; he died in November 1999.

2.  The veteran was not discharged or released from active 
military service for a disability incurred or aggravated in 
line of duty.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability, he was not in receipt 
of nonservice-connected disability pension, and he did not 
have a claim for compensation or pension pending at that 
time.

4.  At the time of his death, the veteran was not 
hospitalized at a VA facility or otherwise shown to have been 
hospitalized by VA, as defined by regulation.

5.  The veteran's body was not held by a State or a political 
subdivision of a State.


CONCLUSION OF LAW

The criteria for payment of VA burial benefits have not been 
met.  38 U.S.C.A. §§ 1701, 1703, 2302, 7104 (West 1991); 38 
C.F.R. §§ 3.1600, 3.1604, 3.1605 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO erred by failing to grant 
entitlement to burial allowance benefits.  She contends that 
the veteran was in receipt of a military pension at the time 
of his death.  Specifically, in a May 2000 VA Form 9, the 
appellant stated that the veteran was in receipt of "a 
supplemental payment on his Social Security check for his 
military service" at the time of his death; therefore, she 
was entitled to burial allowance benefits.

The veteran served on active duty from July 1941 to October 
1945.  His Enlisted Record and Report of Separation notes 
that he was separated at the convenience of the government.

The veteran's Certificate of Death shows that he died in 
November 1999, at the age of 84, due to lung cancer, and that 
he died in a non-VA facility.  At the time of his death, he 
had no service-connected disabilities and there were no 
pending claims for VA benefits.

In January 2000, the appellant filed a VA Form 21-530, 
Application for Burial Benefits.  She indicated that she was 
not claiming that the cause of the veteran's death was due to 
service.  She further indicated that she had paid for the 
veteran's burial expenses, and that burial was not in a state 
owned or national cemetery.  By letter dated in January 2000, 
the RO denied the appellant's claim because:  the veteran was 
not in receipt of or entitled to disability compensation or 
pension on the date of death; he did not have a claim pending 
on the date of death that would have resulted in entitlement 
to disability compensation or pension; and he was not 
hospitalized by VA or traveling under proper authority and at 
VA expense for the purpose of examination, treatment or care, 
at the time of his death.

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  

If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  38 C.F.R. § 3.1600(a).  

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1)  At the time of death the veteran was 
in receipt of pension or compensation (or 
but for the receipt of military 
retirement pay would have been in receipt 
of compensation); or

(2)  The veteran has an original or 
reopened claim for either benefit pending 
at the time of the veteran's death, and 
(i) In the case of an original claim 
there is sufficient evidence of record to 
have supported an award of compensation 
or pension effective prior to the date of 
the veteran's death, or (ii) In the case 
of a reopened claim, there is sufficient 
prima facie evidence of record on the 
date of the veteran's death to indicate 
that the deceased would have been 
entitled to compensation or pension prior 
to date of death; or

(3)  The deceased was a veteran of any 
war or was discharged or released from 
active military, naval, or air service 
for a disability incurred or aggravated 
in line of duty, and the body of the 
deceased is being held by a State (or a 
political subdivision of a State) and the 
Secretary determines, (i) That there is 
no next of kin or other person claiming 
the body of the deceased veteran, and 
(ii) That there are not available 
sufficient resources in the veteran's 
estate to cover burial and funeral 
expenses.

38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703.  38 C.F.R. § 3.1600(c).  If a veteran dies 
enroute while traveling under proper prior authorization and 
at VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a).

When a veteran dies from nonservice-connected causes, a 
certain amount, determined by law, may be paid as a plot or 
interment allowance.  Entitlement to a plot or interment 
allowance is subject, in part, to the following conditions:

(1)  The deceased veteran is eligible for 
the burial allowance under 38 C.F.R. § 
3.1600(b) or (c); or

(2)  The veteran served during a period 
of war and the conditions set forth in § 
3.1604(d)(1)(ii)-(v) (relating to burial 
in a state veterans' cemetery) are met; 
or

(3)  The veteran was discharged from the 
active military, naval or air service for 
a disability incurred or aggravated in 
line of duty (or at time of discharge has 
such a disability, shown by official 
service records, which in medical 
judgment would have justified a discharge 
for disability; the official service 
department record showing that the 
veteran was discharged or released from 
service for disability incurred in line 
of duty will be accepted for determining 
entitlement to the plot or interment 
allowance notwithstanding that the 
Department of Veterans Affairs has 
determined, in connection with a claim 
for monetary benefits, that the 
disability was not incurred in line of 
duty); and

(4)  The veteran is not buried in a 
national cemetery or other cemetery under 
the jurisdiction of the United States. 

38 C.F.R. § 3.1600(f).

In the case at hand, the veteran did not die of a service-
connected disability, as no disabilities were service 
connected at the time of his death, and the appellant does 
not contend otherwise.  Burial allowance benefits are thus 
not warranted under the provisions of 38 C.F.R. § 3.1600(a).

Furthermore, there is no basis for entitlement to burial 
benefits under the provisions of 38 C.F.R. § 3.1600(b).  The 
veteran was not in receipt of VA pension at the time of his 
death.  The appellant contends that her husband's 
supplemental payment for military service from the Social 
Security Administration (SSA) qualifies as pension; however, 
benefits from SSA do not qualify as VA pension under the law.  
See 38 C.F.R. § 3.3.  In addition, the veteran was not 
discharged from active duty for a disability incurred or 
aggravated in the line of duty.  The veteran did not have a 
claim for compensation or pension pending at the time of his 
death.  Although the veteran had wartime service, his body 
was not being held by a State or a subdivision of a State at 
the time of his death.  The appellant claimed his body and 
has paid the burial and funeral expenses.  See 38 C.F.R. 
§ 3.1600(b).

Moreover, the veteran was not hospitalized by VA at the time 
of his death.  Therefore, burial allowance benefits are not 
warranted under the provisions of 38 C.F.R. § 3.1600(c).

Likewise, entitlement to a plot allowance must be denied as a 
matter of law because the veteran is not eligible for a 
burial allowance, he was not discharged from active duty for 
a disability incurred or aggravated in the line of duty, and 
the provisions of 38 C.F.R. § 3.1604(d)(1) have not been met.  
Accordingly, entitlement to a plot allowance must be denied 
as a matter of law.

Where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  The law provides for 
payment of burial benefits only under the above-specified 
conditions.  In this case, those conditions have not been 
met.  Although the Board is sympathetic to the appellant's 
circumstances, the Board is bound by the applicable law and 
regulations.  38 U.S.C.A. § 7104(c).  Accordingly, the claim 
must be denied.

As a final matter, the Board notes that, on November 9, 2000, 
during the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, which, among 
other things, redefines the obligations of VA with respect to 
the duties to notify and assist a claimant.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The RO has not had an opportunity to address this new 
legislation with regard to the appellant's claim.  The Board 
emphasizes, however, that, as evidenced by the March 2000 
Statement of the Case, the appellant has been given notice of 
the reasons for the denial and she has not identified any 
pertinent existing evidence that has not been obtained.  
Significantly, moreover, for the reasons noted above, the 
Board is without authority to grant the benefit sought on 
appeal-indeed, the law precludes it.  Thus, any further 
development consistent with the dictates of the Veterans 
Claims Assistance Act of 2000 would not result in a different 
outcome of the matter on appeal.


ORDER

Entitlement to burial allowance benefits is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

